DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim to foreign priority to priority applications 13/460595, filed on 4/30/2012, and 61/480885, filed on 4/29/2021.  However, the Examiner believes that there is no support for the features (1) of “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 1; (2) “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 18; and (3) ”positioning the ocular tissue with respect to the first electromagnetic radiation using at least one three-dimensional facial recognition technique”  of original claim 21 of the present application in the priority application 13/460595.  MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  If the Applicant disagrees with this analysis, the Examiner respectfully requests that the Applicant provide reasons why the application should continue to be examined under the pre-AIA  first to invent provisions.  According to MPEP 2159.02, simply amending claims 1, 18, and 21 and/or cancelling claim 1, 18, and 21 will not be sufficient grounds for maintaining the pre-AIA  status of the application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 recites “the system is configured to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum” in lines 1-3, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 8, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of determining each of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum.
Claim 9 recites “wherein the imaging system is configured to determine at least one of (i) stiffness, (ii) a keratoconus, (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of a cornea of an eye, or (v) intraocular pressure of the eye using the spectrum” in lines 1-4, which is clearly a computer-implemented recitation.  For the current guidelines of 35 USC 112 regarding the specification failing to support a computer-implemented claim limitation, see the rejection of claim 8 and the Supplementary Examination Guidelines.  With respect to claim 9, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of determining each of (i) stiffness, (ii) a keratoconus, (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of a cornea of an eye, or (v) intraocular pressure of the eye using the spectrum.
Claim 18 recites “determining at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum of the second electromagnetic radiation” in lines 2-4, which is clearly a computer-implemented recitation.  For the current guidelines of 35 USC 112 regarding the specification failing to support a computer-implemented claim limitation, see the rejection of claim 8 and the Supplementary Examination Guidelines.  With respect to claim 18, this claim is rejected under §112, first paragraph, based on lack of 
Claim 19 recites “determining at least one of (i) stiffness, (ii) a keratoconus, (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of a cornea of an eye, or (v) intraocular pressure of the eye using the spectrum of the second electromagnetic radiation” in lines 2-4, which is clearly a computer-implemented recitation.  For the current guidelines of 35 USC 112 regarding the specification failing to support a computer-implemented claim limitation, see the rejection of claim 8 and the Supplementary Examination Guidelines.  With respect to claim 19, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions of determining at least one of (i) stiffness, (ii) a keratoconus, (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of a cornea of an eye, or (v) intraocular pressure of the eye using the spectrum of the second electromagnetic radiation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “close proximity” in line 11, which is a relative term which renders the claim indefinite.  The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does not use the term “close proximity” or its variants.  It is not clear how close one must be so as to be considered “close proximity”.
Claims 2-10 are rejected by virtue of their dependence from claim 1.
Claim 3 recites “a shape of the intensity profile of the second electromagnetic radiation” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a shape of the intensity profile of the second electromagnetic radiation” of claim 1, lines 16-17.  If they are the same, “a shape of the intensity profile of the second electromagnetic radiation” of claim 3 should be “the shape of the intensity profile of the second electromagnetic radiation”.  If they are different or related, their relationship should be made clear.
Claim 4 recites “wherein the imaging system is configured to use the spectrum to determine a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave, and wherein the frequency difference is in a range of 2 to 20 GHz” in lines 1-5, but it is not clear what element of the claimed imaging system performs this function since no recited element is recited as being capable of performing this function.
Claim 5 recites “wherein the imaging system is configured to produce at least one image or a spatially-resolved map of the ocular tissue using at least one parameter associated with the 
Claim 6 recites “wherein the imaging system is configured to use the spectrum to determine at least one of maximum, average, or rate of variation of the frequency difference” in lines 1-3, but it is not clear what element of the claimed imaging system performs this function since no recited element is recited as being capable of performing this function.
Claim 8 recites “the system is configured to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum” in lines 1-3, but it is not clear what element of the claimed system performs this function since no recited element is recited as being capable of performing this function.
Claim 9 recites “wherein the imaging system is configured to determine at least one of (i) stiffness, (ii) a keratoconus, (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of a cornea of an eye, or (v) intraocular pressure of the eye using the spectrum” in lines 1-3, but it is not clear what element of the claimed imaging system performs this function since no recited element is recited as being capable of performing this function.
Claim 9 recites “a cornea of an eye” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 1, line 1.  Clarification is required.
Claim 11 recites “close proximity” in line 13, which is a relative term which renders the claim indefinite.  The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does 
Claims 12-21 are rejected by virtue of their dependence from claim 11.
Claim 13 recites “a shape of the intensity profile of the second electromagnetic radiation” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a shape of the intensity profile of the second electromagnetic radiation” of claim 11, lines 18-19.  If they are the same, “a shape of the intensity profile of the second electromagnetic radiation” of claim 13 should be “the shape of the intensity profile of the second electromagnetic radiation”.  If they are different or related, their relationship should be made clear.
Claim 19 recites “a cornea of an eye” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 11, line 1.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0323056 (Yun ‘056)(previously cited), in view of U.S. Patent Application Publication No. 2009/0273777 (Yun ‘777)(previously cited), and further in view of U.S. Patent No. 6,681,067 (Kersey)(previously cited).

Yun ‘056 teaches that the spectrometer can have a spectral extinction efficiency of “about 59 dB” (paragraph 0091 of Yun ‘056).  Yun ‘056 further discloses the “improving the extinction of the spectrometer greatly reduces the problem arising from the backscattered light, thereby allowing for more efficient collection procedures” (paragraph 0074 of Yun ‘056).  Yun ‘777 discloses that the extinction may be improved up to 80 dB by using a triple VIPA spectrometer (paragraph 0082 of Yun ‘777).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the triple VIPA spectrometer of Yun ‘777 in the assembly of Yun ‘056 so as to reduce the problem arising from the backscattered light, thereby allowing for more efficient collection procedures.
The combination does not teach an apodization filter or an apodized etalon.  Kersey teaches that, to achieve a specific grating profile, the grating strength can be apodized so as to eliminate sidelobes, which may cause problems in many grating applications (col. 1, lines 19-42 of Kersey).  Kersey discloses apodization mechanisms (cols. 2 and 4 and FIGS. 6 and 8 of Kersey).  It would have been obvious to one of ordinary skill in the art at the time of invention to 
The combination also teaches the use of aperture masks placed between units and before the detector in filtering arrangements so as to block stray light or attenuate specific frequency components (paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777).  It would have been obvious to one of ordinary skill in the art at the time of invention to include aperture masks in the combination so as to block stray light or attenuate specific frequency components.
The placements of the stages, aperture masks, and the apodization mechanisms would depend upon the nature, the strength, and the desired transmission and detection characteristics of the second electromagnetic radiation, the amount of stray light, and the desired frequency components to be detected.  For example, paragraph 0073 of Yun ‘056 and paragraphs 0007 and 0059 of Yun ‘777 indicates that aperture masks can be placed between stages and before the detector, which provide starting points for the optimization.  Therefore, the placements of the stages, aperture masks, and the apodization mechanisms relative to each other are results-effective variables that would have been optimized through routine experimentation based on the desired transmission and detection characteristics of the second electromagnetic and the desired frequency components to be detected in view of the nature and strength of the second electromagnetic radiation and the amount of stray light.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the placements of the stages, aperture masks, and the apodization mechanisms relative to each other so as to obtain the desired transmission and detection characteristics of the second electromagnetic and the desired 
Alternatively and/or additionally, one of ordinary skill in the art would have been motivated to operate the combination in the most efficient way possible.  With this motivation, it would be a matter of determining the operational parameters to provide the most efficient operation.  Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters that would provide one of ordinary skill in the art guidance as to how the most efficient operation could be achieved in conjunction with optimization through routine experimentation.  As such, one of ordinary skill in the art would look to the teachings of Yun’777 and Kersey so as to use them as a starting point in an optimization program to lead to the most efficient operation.  Alternatively and/or additionally, Yun ‘777 (extinction improvement) and Kersey (apodization mechanisms) disclose operational parameters for systems analogous to that in Yun ‘056, and it is simple substitution of one known operation parameter for another to obtain predictable results. 
With respect to claim 1, the combination teaches or suggests a system for rapid spectroscopic analysis of an ocular tissue comprising: 
a radiation source (the laser - FIG. 9 of Yun ‘056) configured to provide a first electromagnetic radiation to the ocular tissue (the ocular tissue of Yun ‘056; paragraphs 0092-0093 of Yun ‘056), wherein the first electromagnetic radiation is configured to interact with an acoustic wave in the ocular tissue to produce a second electromagnetic radiation that is different from the first electromagnetic radiation (paragraphs 0082-00932 of Yun ‘056);

a first stage positioned to receive at least a portion of the second electromagnetic radiation (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777),
a second stage positioned to receive at least a portion of the second electromagnetic radiation from the first stage (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777),
an aperture mask positioned in close proximity to a focal plane between the first and second stages and configured to block at least a portion of an intensity profile of the second electromagnetic radiation, the blocked portion including a subset of spectral components of a resolved spectral pattern (the above 103 analysis; the aperture masks of the combination; paragraphs 0073-0075 of Yun ‘056; paragraphs 0003, 0007, and 0059 of Yun ‘777), 
a first filter positioned between the first stage and the aperture mask and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; the apodization mechanisms of Kersey); and
wherein the spectrometer is configured to collect light for acquiring a spectrum of the second electromagnetic radiation using a light collection duration short enough to acquire the spectrum in less than 1 second (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; 
With respect to claim 2, the combination teaches or suggests that each of the stages of the spectrometer comprise a virtually imaged phased array (VIPA) etalon that is configured to disperse the spectrum of the second electromagnetic radiation, and the VIPA etalons being cascaded with an orientation of each VIPA etalon corresponding to a spectral dispersion axis associated with an adjacent VIPA etalon (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey).
With respect to claim 3, the combination teaches or suggests that the spectrometer further comprises a second filter and a detector, and wherein the second filter is positioned between the second stage and the detector and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of another spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey).
With respect to claim 4, the combination teaches or suggests that the imaging system is configured to use the spectrum to determine a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave (abstract; paragraph 0012 of Yun ‘056).  With respect to the frequency difference being in a range of 2 to 20 GHz, paragraph 0012 of Yun ‘056 teaches that the difference can be between about -100 GHz and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 5, the combination teaches or suggests that the imaging system is configured to produce at least one image or a spatially-resolved map of the ocular tissue using at least one parameter associated with the frequency difference (paragraphs 0009, 0059-0060, 0083, 0086, 0090, and 0092; FIGS. 10A-10C, 14B-14C, and 16 of Yun ‘056).
With respect to claim 6, the combination teaches or suggests that the imaging system is configured to use the spectrum to determine at least one of maximum, average, or rate of variation of the frequency difference.  In particular, Yun ‘056 discloses that the retrieved information can relate to bio-mechanical properties of the sample that include but are not limited to a complex modulus of the sample, which is a spatial average (paragraph 0016 of Yun ‘056).
With respect to claim 7, the combination teaches or suggests that the spectrometer is configured to acquire the spectrum in less than 0.1 seconds (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey; the extinction improvement of Yun ‘777).
With respect to claim 8, the combination teaches or suggests that the system is configured to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum (paragraphs 0010, 0092, 0098, and 0101 of Yun ‘056).
With respect to claim 9, the combination teaches or suggests that the imaging system is configured to determine at least one of (i) stiffness, (ii) a keratoconus, (iii) a risk of ectasia for a 
With respect to claim 10, the combination teaches or suggests that the spectrometer includes a second aperture mask positioned in proximity to a focal plane different from the focal plane between the first and second stages and configured to block a further portion of the intensity profile of the second electromagnetic radiation (the above 103 analysis).
With respect to claim 11, the combination teaches or suggests a method for rapid spectroscopic analysis of an ocular tissue comprising:
providing a first electromagnetic radiation to an ocular tissue to interact with an acoustic wave in the ocular tissue (paragraphs 0082-0093 of Yun ‘056), wherein a second electromagnetic radiation different from the first electromagnetic radiation is produced based on the interaction (paragraph 0082-0093 of Yun ‘056);
receiving the second electromagnetic radiation (paragraph 0082-0092 of Yun ‘056); 
determining a spectrum of the second electromagnetic radiation using a spectrometer (using the spectrometer – FIG. 9 of Yun ‘056) that comprises: 
a first stage positioned to receive at least a portion of the second electromagnetic radiation(the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777), 
a second stage positioned to receive at least a portion of the second electromagnetic radiation from the first stage (the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777), 

a first filter positioned between the first stage and the aperture mask and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; the apodization mechanisms of Kersey),
wherein the spectrometer is configured to collect light for acquiring the spectrum of the second electromagnetic radiation using a light collection duration short enough to acquire the spectrum in less than 1 second (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey; the extinction improvement of Yun ‘777).
With respect to claim 12, the combination teaches or suggests that each of the stages of the spectrometer comprise a virtually imaged phased array (VIPA) etalon that is configured to disperse the spectrum of the second electromagnetic radiation, and the VIPA etalons being cascaded with an orientation of each VIPA etalon corresponding to a spectral dispersion axis associated with an adjacent VIPA etalon (the above 103 analysis; paragraphs 0071, 0074, and 
With respect to claim 13, the combination teaches or suggests that the spectrometer further comprises a second filter and a detector, and wherein the second filter is positioned between the second stage and the detector and configured to change a shape of the intensity profile of the second electromagnetic radiation as a function of another spatial distance transverse to a propagation direction of the second electromagnetic radiation (the above 103 analysis; paragraphs 0071, 0074, and 0082-0092 and FIGS. 4 and 9 of Yun ‘056; paragraphs 0082 and 0059 of Yun ‘777; the extinction improvement of Yun ‘777; the apodization mechanisms of Kersey).
With respect to claim 14, the combination teaches or suggests determining a frequency difference between the first electromagnetic radiation and the second electromagnetic radiation using the spectrum of the second electromagnetic radiation, wherein the frequency difference is associated with a propagation speed of the acoustic wave (abstract; paragraph 0012 of Yun ‘056).  With respect to the frequency difference being in a range of 2 to 20 GHz, paragraph 0012 of Yun ‘056 teaches that the difference can be between about -100 GHz and +100 GHz.  These two ranges overlap.  MPEP 2144.05 provides, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 15, the combination teaches or suggests producing at least one image or a spatially-resolved map of the ocular tissue using at least one parameter associated 
With respect to claim 16, the combination teaches or suggests determining at least one of maximum, average, or rate of variation of the frequency difference using the spectrum of the second electromagnetic radiation.  In particular, Yun ‘056 discloses that the retrieved information can relate to bio-mechanical properties of the sample that include but are not limited to a complex modulus of the sample, which is a spatial average (paragraph 0016 of Yun ‘056).
With respect to claim 17, the combination teaches or suggests that the spectrometer is configured to acquire the spectrum of the second electromagnetic radiation in less than 0.1 seconds (the spectrometer arrangement as described in the above 103 analysis has all the components that make this acquiring time possible; the above 103 analysis; paragraphs 0074 and 0091 of Yun ‘056; paragraph 0082 of Yun ‘777; the apodization mechanisms of Kersey; the extinction improvement of Yun ‘777).
With respect to claim 18, the combination teaches or suggests determining at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum of the second electromagnetic radiation (paragraphs 0010, 0092, 0098, and 0101 of Yun ‘056).
With respect to claim 19, the combination teaches or suggests determining at least one of (i) stiffness, (ii) a keratoconus, (iii) a risk of ectasia for a refractive surgery, (iv) collagen crosslinking of a cornea of an eye, or (v) intraocular pressure of the eye using the spectrum of the second electromagnetic radiation (paragraphs 0010, 0092, 0098, and 0101 of Yun ‘056).
With respect to claim 20, the combination teaches or suggests that the spectrometer includes a second aperture mask positioned in proximity to a focal plane different from the focal .

Response to Arguments
The Applicant’s arguments filed 1/18/2022 have been fully considered.  It was noted that the Applicant made citations to “the specification” when in truth the Applicant was really citing to the U.S. Published Application Publication of the present application.  The Examiner will follow the convention of the Applicant.
Notice of Pre-AIA  or AIA  Status
First, the Applicant asserts that “The Office Action asserted that, even though the application has priority dating back to pre-AIA  law (first inventor to invent), it will be treated under AIA  provisions (first inventor to file)”.  This is incorrect.  As spelled out in the Office Action mailed on 10/4/2021, the present application is being examined under the pre-AIA  first to invent provisions.  In the same Office Action, the Examiner also indicated that he believes that the application should be examined under the AIA  first to file provisions.
 Second, with respect to the features (1) of “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 1 and (2) “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 18 of the present application; the Applicant asserts:

    PNG
    media_image1.png
    310
    797
    media_image1.png
    Greyscale

at a focal plane of the first VIPA 300.  Such a disclosure is narrower than the claimed language of “in close proximity to a focal plane between the first and second stages”.  The broader concept is not supported by the passages provided by the Applicant.  Further, FIG. 3 of the three applications describe the depicted as “a combination diagram” in the 13/460,595 and present applications or as “a schematic” in the 61/480,885 application.  As such, these figures are not drawn to scale and are not shown as describing the broader situation in which an aperture mask is positioned in close proximity to a focal plane between the first and second stages as opposed to the text-described situation of the aperture mask placed at a focal plane of the first VIPA 300.  The Applicant has not rebutted the position that the 13/460,595 and 61/480,885 application fails to disclose the features (1) of “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 1 and (2) “an aperture mask positioned in close proximity to a focal plane between the first and second stages” of original claim 18.
With respect to “positioning the ocular tissue with respect to the first electromagnetic radiation using at least one three-dimensional facial recognition technique” of original claim 21 of the present application, the Applicant merely asserts that claim 21 is canceled.  While it is true that claim 21 is canceled, this claim’s status does not rectify the issue.  As clearly spelled out in the Office Action mailed on 10/4/2021, MPEP 2159.02 states: If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102  and 103  apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.  The Applicant did not dispute the status of claim 21.  As such, the Examiner believes that the present application should be examined under the pre-AIA  first to invent provisions.  However, before the process of changing the application’s status begins, the Examiner will give the Applicant another chance to contest this finding.  As before, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim objections
In view of the claim amendments filed on 1/18/2022, the claim objections are withdrawn.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
The rejection of claims 5 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
With respect to claims 8 and 18, the Applicant asserts:

    PNG
    media_image2.png
    584
    954
    media_image2.png
    Greyscale


With respect to claims 9 and 19, the Applicant asserts:

    PNG
    media_image3.png
    127
    969
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    585
    972
    media_image4.png
    Greyscale

The Examiner respectfully disagrees.  For example, paragraphs 0135 and 0148 merely describe what cross-linking is and how it can be useful.  They do not describe, explain, or elaborate how the system, by itself, can determine that collagen crosslinking of a cornea of an eye is present using the spectrum. How does the computer/processor/system do this?  What steps does it take? The specification does not address these issues.  Similarly, paragraphs 0140, 0141, and 0148 merely describe what keratoconus is and how it can be useful.  They do not describe, explain, or elaborate how the system, by itself, can determine that keratoconus is present using 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
With respect to the term “close proximity” in claims 1 and 11, the Applicant asserts:

    PNG
    media_image5.png
    290
    964
    media_image5.png
    Greyscale

This argument is not persuasive.  The term “close proximity” is not defined by the specification.  The Applicant says that such a term means “a range of positions around the focal plane to meet the criteria of the mask placed at the first VIPA focal plane where a highly resolved spectral pattern is formed and so that the desired portion of the spectrum passes to the second VIPA”, but the specification does not link the term “close proximity to a focal plane” to such a concept.  Indeed, it is not reasonable to suggest that it does since the specification does not even use the term “close proximity” in relation to a focal plane.  The Applicant’s definition does not have support in the specification.  Also, the Applicant’s definition itself uses a relative term “a highly resolved spectral pattern”.  What constitutes a highly resolved spectral pattern is not described in the specification. Describing a relative term using other relative terms compounds the indefiniteness issue.  As a result, it is not clear what “close proximity” means and 
With respect to the indefiniteness issue for “a shape of the intensity profile of the second electromagnetic radiation” in claim 3, lines 3-4 and claim 13, lines 3-4, the Applicant did not address this issue by amendment or argument.  The Examiner cannot find a reason to withdraw the rejection.
With respect to the rejection of claims 4-6 and 9, the Applicant asserts that the imaging system is configured to carry out the functions of these claims and cited to paragraph 0086 of the specification.  However, claims 4-6 and 9 recite the elements of an imaging system including a spectrometer comprising: a first stage, a second stage, an aperture mask, and a first filter.  None of these claimed elements are disclosed as being able to carry out the functions of claims 4-6 and 9.  There appears to be some other non-claimed element of the imaging system/spectrometer that is required for these functions to be carried out, but it is not clear what the element is.
With respect to the rejection of claim 8, the Applicant asserts that the claims make it clear that it is the imaging system that “is configured to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum”.  The Examiner respectively disagrees.  Claim 8 only refers to “the system” which is the overall system, not the imaging system.  It is not clear, according to the claim language, what element of the claimed system performs the function to determine at least one of (i) a biomechanical property, (ii) a stiffness, or (iii) cross-linking of the ocular tissue using the spectrum.  Further, it is noted that claim 8 recites the elements of an imaging system including a spectrometer comprising: a first stage, a second stage, an aperture mask, and a first filter.  None of these claimed elements are disclosed as being able to determine at least one of (i) a biomechanical 
With respect to the rejection of claim 9, the recitation of “a cornea of an eye” in line 3 does not clear up the indefiniteness issue with respect to this claim since it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 1, line 1.  
With respect to the rejection of claim 19, the recitation of “a cornea of an eye” in line 3 does not clear up the indefiniteness issue with respect to this claim since it is not clear if this recitation is the same as, related to, or different from “an ocular tissue” of claim 11, line 1.  
Prior art rejection
The Applicant asserts:

    PNG
    media_image6.png
    413
    956
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    252
    955
    media_image7.png
    Greyscale

These arguments are not persuasive.  With respect to the assertion that there is no relevant teaching for how apodizing an existing grating structure embedded in an optical fiber can be applied to the apparatus of the combination, this argument is not persuasive since it is not commensurate with the rejection.  Kersey is relied upon to teach that, to achieve a specific 
With respect to the assertion that the Examiner has not shown that the problem solved by Kersey exists in either Yun reference, this argument is not persuasive.  Kersey discloses a modification to grating applications, such as disclosed in Yun ‘056, in which the grating strength can be apodized so as to eliminate sidelobes.  Thus, the problem need not be defined in Yun ‘056 since Kersey discloses a benefit to devices such as those in Yun ‘056.
With respect to the assertion that the Examiner has not supplied a rationale for why one would apply such a grating structure to the Yun references in the first place, this argument is not persuasive since it is not commensurate with the rejection.  Kersey is relied upon to teach that, to achieve a specific grating profile, the grating strength can be apodized so as to eliminate sidelobes, which may cause problems in many grating applications (col. 1, lines 19-42 of Kersey).  Kersey discloses apodization mechanisms (cols. 2 and 4 and FIGS. 6 and 8 of Kersey).  It would have been obvious to one of ordinary skill in the art at the time of invention to use one of the apodization mechanisms of Kersey in the combination so as to eliminate sidelobes, which 
The rejection of claims 2-10 and 12-20 are proper because the rejection of claims 1 and 11 are proper and the prior art teaches or suggests all the features of these claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791